REISSUE OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a reissue office action for US Patent 8,816,837, which included original patent claims 1–12.  Applicant requested amendment of the claims on 3/7/2022.  Claims 1–8, 10–12, 14–16, 20, 21, 23, 25–34, 36, 40, 41, 43 and 46 are pending.

Consent of Assignee
Applicant on 9/18/2019 submitted a statement under 37 CFR 3.73(c) indicating the assignment of US Patent 8,816,837 to ACHAL WORLDWIDE ENTERPRISES A.G.  Consent for this reissue submitted 9/18/2019 was signed by Edward Stauffer who has been identified as CEO of assignee, per the declaration submitted 9/18/2019 (at p. 2).

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“Claim 1 was too broad in that it did not recite that the the message server comprises a filter unit configured to select messages stored on the message 

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
The following phrases are being interpreted as invoking 35 USC 112 § 6th.  They do not use the term “means”, but they do use “unit” as a generic placeholder:
Claim
112 6th phrase
Potential Corresponding Structure
1 and 30
location and speed determination unit for determining location and speed of a vehicle
GPS receiver (2:32, 51), speed sensor in communication with an engine management system (2:52–53)
1 and 30
communication unit for transmitting information to a message server and receiving information from the message server over a wireless communication network
on-board computer 15 . . . a wireless communication network 12 which enables communication between the on-board computer 15 and a message server 20 (3:45–49).
1 and 30
filter unit configured to select messages . . . and to derive an amount of information from the at least one selected message . . . and to transmit the at least one selected message
message server with filter criteria and matching capability and database (4:56–5:6)



Claim Objections
Claims 15, 23, 30 and 43 are objected to because of the following informalities:  
Claims 15, 23 and 30 should be underlined in their entirety, as they are new to the patent.
Claim 43 “transmitted the vehicle” should be “transmitted to the vehicle”.


35 USC § 251 Rejections
	Claims 30–34, 40 and 41 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.
35 U.S.C. 251 states in part that:
“No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent”.
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent. A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.  
Claim 30 in this reissue lacks the limitation in patented claim 1 of “the message server [configured to transmit] transmitting the at least one selected message to the vehicle based and/or the user interface”.  Transmitting content derived from the message no longer requires transmitting the 

Claims 1–8, 10–12, 14–16, 20, 21, 23, 25–34, 36, 40, 41, 43 and 46 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is detailed elsewhere in this office action, see “Claim Rejections - 35 USC § 112”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–8, 10–12, 14–16, 20, 21, 23, 25–34, 36, 40, 41, 43 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 1 and 30 now claim that the message server is “configured to communicate the location information and/or the speed information over the wireless communication network to the vehicle and/or to the user interface”.  There is no support in the original disclosure for such claim language.  The patent indeed supports sending certain information to the vehicle (or to the UI), yet it does not support sending this particularly claimed information to the vehicle (or to the UI).  The claims include a unit for determining “location and speed of a vehicle”, and require that the server is adapted to receive “location information and speed information of the vehicle”.  The claim language at issue requires the ability to “communicate the location information and/or the speed information (of the vehicle) . . . to the vehicle” (or to the UI).
Claim 1, there is no support for any selected message to include the derived information or to “comprise” the derived content.  
If applicant intends to claim transmission of the selected message and transmission of the derived content, the claim should be amended to clearly claim such a concept.  Applicant is reminded that claiming only the ability to transmit the derived information would result in improper broadening (as discussed for claim 30), given that the patented claim includes transmitting of the “selected message”.  Removing the transmission of the selected message would represent broadening. 
Claims 1 requires the ability to select based on speed as well as to derive 
Claims 11 and 23 similarly require steps to select based on speed as well as to derive based on speed, yet there is no supported embodiment which both selects based on speed and derives based on speed.  See reasoning provided for claim 1.
Claim 12 similarly requires executable instructions to select based on speed as well as to derive based on speed, yet there is no supported embodiment which both selects based on speed and derives based on speed.  See reasoning provided for claim 1.
Claim 30 similarly requires the ability to select based on speed as well as to derive based on speed, yet there is no supported embodiment which both selects based on speed and derives based on speed.  See reasoning provided for claim 1.
Claim 23, where there is a deriving step, there is no support for the selecting step to be responsible for limiting the information received.  The limiting of information appears to be due to the deriving step.
Claim 43, there is no support for the system to have the ability to select a message based on speed (as in claim 1) and then also further derive based on speed.  See reasoning provided for claim 1.
Claim 43, as best understood, there is no support to “derive the full selected message to be transmitted”.  The disclosure indicates that certain information is derived from a selected message.  This claim however appears to require that “deriving” results in the full message itself, making this deriving step useless or not accomplishing anything.  This is inconsistent with the disclosure. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–8, 10, 14, 16, 20, 21, 23, 25–29, 36, 43 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 states “unit configured to . . . derive a content . . . to be transmitted . . . based on the speed”.  Given the compound nature of the claim language it is unclear what the phrase “based on the speed” modifies.  Is it derive based on speed?  Transmit based on speed?  Both?
Claim 1, page 3, line 7, there is no antecedent basis for any “selected message comprising derived content”.
Claims 16 and 20 are confusing as they include a step of displaying the content transmitted, yet base claim 11 transmits “information”.  
Claim 23, there is no antecedent basis for “deriving . . . the content of information”.
Claim 43 is of confusing claim scope given the “derive the full selected message to be transmitted”.  The disclosure indicates that certain information is derived from a selected message.  This claim however appears to require that “deriving” results in the full message itself, making this deriving step useless or not accomplishing anything.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1–8, 10–16, 20, 21, 23, 25–29, 36, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 2002/0032035 (Teshima) in view of US 2008/0288406 (Seguin) and JP 2004-157881 (Yuichi).
Regarding JP 2004-157881 (Yuichi), examiner will be referring to the 49- 
1.  An in-vehicle information delivery system, comprising:
“Apparatus and method for delivery of advertisement information to mobile units” (Teshima at TITLE).
“In one preferred embodiment the mobile communication instrument is a navigation device carried by a vehicle” (Teshima ¶ 0021). 
a location and speed determination unit for determining location and speed of a vehicle;
“GPS receiver 56 utilizes the GPS (Global Positioning System) to detect current position of vehicle, vehicle orientation, vehicle speed” (Teshima ¶ 0080).
a message server; a communication unit for transmitting information to the message server and receiving information from the message server over a wireless communication network, 
“network navigation center 10 is connected to mobile communication instrument 12 carried by automobile 11 over the so-called wireless Internet” (Teshima ¶ 0046).
the communication unit being configured to transmit speed data of the vehicle to the message server at a predetermined frequency of time based on an average speed of the vehicle and/or a preference of a user; and
“the network navigation center 10 . . . receives various items of information including current position information API of the user from the mobile communication instrument 12” (Teshima ¶ 0046).
“management server 28 . . . waits for the next, new current position information” (Teshima ¶ 0100).
“vehicle speed” (Teshima ¶ 0080).

	This reporting to the server 10 of GPS-related vehicle information such as “current position” indicates that the reporting is ongoing, so as to provide information that is “current”, i.e. periodically updated.  Any frequency chosen for these GPS updates to occur is taken to meet the broad “preference of a user”.
	Teshima is taken to provide current speed to the server 10 in addition to current position so that it may deliver ads to the vehicle when the vehicle is “at rest” and “on arriving at the designated location”, per ¶ 0128.  Further, see below regarding the combination using Seguin.
a user interface for communicating information received over the wireless communication network to a driver of the vehicle; wherein
“an output section, i.e., screen display and/or speaker” (Teshima ¶ 0016).
the message server is adapted to receive location information and speed information of the vehicle, 
	See above.
is configured to store messages that are predetermined and to receive and store messages that are provided to the message server substantially in real-time, and 
Teshima teaches providing predetermined content to the server, but does not explicitly teach receiving content at the server in real time.  Seguin also teaches a system for “telematics” using “the integration of wireless communications, vehicle obvious to one of ordinary skill at the time of the invention to have provided any types of data sources with that of Teshima, including real-time sources as taught by Seguin.  One of ordinary skill would recognize that doing so would predictably provide up-to-date information to the server and users of Teshima.
is configured to communicate the location information and/or the speed information over the wireless communication network to the vehicle and/or to the user interface; and the message server comprising a filter unit configured to select messages stored on the message server and to select at least one stored message based on the speed of and/or the location of the moving vehicle and/or the preference of the user and
“network navigation center receives current position information API from mobile communication device(s) carried by automobile” (Teshima at ABSTRACT).
“management server 28 executes the advertisement information delivery program in response to current position information API received from a mobile communication instrument 12. Data converter 22 reads out advertisement information ADI (in the present embodiment, designated location for presenting advertisement data, travel direction data, advertisement image data, advertisement voice data and/or guide data for guidance to the designated location. Management server 28 then converts advertisement information ADI read for delivery by data 
“The advertisement delivery program outputs the advertisement on display 53 and by speaker 54 of input-output device 42. More specifically, it includes a routine for transmitting current position information API of automobile 11 from mobile telephone 62 to network navigation center 10, a routine for receiving advertisement information ADI from network navigation center 10 by mobile telephone 62 and for transmitting the received advertisement information ADI to main controller 45, a routine for outputting an advertisement registered in said network navigation center 10 by display 53 and speaker 54, when the automobile 11 arrives at the designated location for presenting the advertisement in the course of travel in the direction registered in network navigation center 10” (Teshima ¶ 0086).
	Regarding the “communicate the location information and/or the speed information over the wireless communication network to the vehicle”, applicant argues this is supported by general “two-way communication” and delivery of “speed information” and “location information” from the server to the vehicle (3/7/2022 remarks, p. 13–15).  Teshima also teaches such features and therefore Teshima meets the claim language to the extent that the reissue patent disclosure supports the claim language.  Teshima shows two-way communication in FIG. 1.  Teshima teaches ads based upon speed (e.g. speed = 0) and location  at ¶ 0128.  This advertising information sent to the vehicle based upon speed and location correspond to applicant’s argued “speed information” and “location information”.
Teshima is taken to provide current speed to the server 10 in addition to current position so that it may deliver ads to the vehicle when the vehicle is “at 
	Nonetheless, Seguin also teaches a system for “telematics” using “the integration of wireless communications, vehicle monitoring systems, and location devices to provide services to motor vehicles” (Seguin ¶ 0002–0004).  Seguin detects vehicle speed and location (Seguin ¶ 0019) and delivers advertising or other content to the driver based on the detected location and based on the detected speed (Seguin ¶ 0039, 0043, 0048, 0059).  In particular, Seguin targets to location and speed as follows:
“the system can display any offers for SEARS when the customer is parked within a set distance from a SEARS store” (Seguin ¶ 0048).
“when the vehicle is traveling on a major highway at less than 20 miles per hour and approaching an exit, the system can display an offer to the driver about a nearby shopping mall” (Seguin ¶ 0059).
It would have been obvious to one of ordinary skill at the time of the invention to have detected and reported to the server the speed of Teshima so that targeted content can be delivered to the driver, not only based on location, but also on speed.  Doing so would provide more compelling and relevant content.
to derive a content of the at least one selected message to be transmitted to the vehicle and/or to the user interface based on the speed of the moving vehicle so as to minimize distraction of the driver of the vehicle and
Neither Teshima nor Seguin describe deriving an amount of information from the message based on the speed of the vehicle.  Yuichi however also teaches a system that delivers information from a server to a driver of a vehicle as the vehicle is in motion.  Yuichi explicitly teaches restricting the details of the selected information according to the speed of the vehicle, for safety:
“information provision device 10 provides customized information and functions to a user of an on-board terminal device 20 mounted in a vehicle, via a network” (Yuichi 1:16-18).
“the example described relates the news, but sightseeing guidance and travel information etc. may equally be provided” (Yuichi 18: 18-20).
“when the vehicle travel state is "vehicle stopped", the information read out is "headlines (headlines with link information)", and the functions read out are "scroll function" and "detailed information reading function"” (Yuichi 15:16-20).
“when the vehicle travel state is "vehicle cruising", the information read out is only (headlines (headlines without link information)"” (Yuichi 16:10-13).
“However, safety must take priority while the vehicle is moving, so there is a problem in that it is necessary to limit the amount of operation and the amount of information provided to a user (driver)” (Yuichi 6:4-7).
	It would have been obvious to one of ordinary skill at the time of the invention to have derived and transmitted a restricted amount of information to the drivers of Teshima according to Yuichi’s speed-based travel state.  Doing so would provide a safety benefit of not distracting the driver with too much information.
the message server being configured to transmit at least one selected message comprising derived content to the vehicle and/or to the user interface over the wireless communication network without any user interaction during motion of the vehicle.
	Teshima does not require a user to interact with the system during motion of the vehicle in order to receive such customized content.

2. The information delivery system according to claim 1, wherein the message server is a cloud server.
“Network navigation center 10, as shown in FIG. 2, is composed of server group 21” (Teshima ¶ 0048).
“mobile communication instrument 12 may be directly connected with network navigation center 10 over wireless Internet” (Teshima ¶ 0046).

3. The information delivery system according to claim 1, wherein the message server is adapted to receive from at least one client computer messages, to store the messages and to derive the information communicated over the wireless communication network from at least one of the messages.
“Network navigation center 10 connects with a personal computer 18 of each ad sponsor, serving as advertisement information input means, over Internet 17. In this manner, network navigation center 10 transmits and receives from personal computer 18 various items of information including advertisement information ADI for delivering advertisements at locations designated for presenting advertisements selected by the ad sponsors” (Teshima ¶ 0047).

4. The information delivery system according to claim 3, wherein the messages comprise point of interest messages and/or traffic flow disruption messages and/or emergency type messages from police agencies and/or social media messages and/or healthcare messages and/or synchronised diary and appointments messages and/or news messages and/or advertisements.
“delivering advertisements at locations” (Teshima ¶ 0047).

5.  The information delivery system according to claim 3, wherein the message server is adapted to receive and store filter criteria, including a location, a region, a gender of a person, a time and/or a speed of the vehicle.
“designated location . . . Alternatively . . . the designated location for presenting advertisement may be selected as at least one configuration region” (Teshima ¶ 0060).
“selecting delivery conditions such as calender period, presentation time(s) of day, age group of users to receive the advertisement, gender(s) of the users” (Teshima ¶ 0067).
“with the case vehicle navigation device 41 at rest, in another embodiment, an advertisement may be announced by display 53 and by speaker 54 on arriving at the designated location” (Teshima ¶ 0128).
“when the vehicle is traveling on a major highway at less than 20 miles per hour and approaching an exit, the system can display an offer to the driver about a nearby shopping mall” (Seguin ¶ 0059).

6.  The information delivery system according to claim 1, wherein the location and speed determination unit is configured to determine the speed of the vehicle by using a GPS receiver in the vehicle and/or by an on-board speed sensor using an on-board computer.
“GPS receiver 56 utilizes the GPS (Global Positioning System) to detect current position of vehicle, vehicle orientation, vehicle speed” (Teshima ¶ 0080).

7.  The information delivery system according to claim 6, wherein the location and speed determination unit is configured to determine the speed of the vehicle by an on-board speed sensor using an on-board computer and wherein the onboard computer is adapted to communicate the speed of the vehicle and/or the location of the vehicle to a message server.
“network navigation center receives current position information API from mobile communication device(s) carried by automobile” (Teshima at ABSTRACT).

8.  The information delivery system according to claim 1, wherein the location and speed determination unit is configured to determine the speed of the vehicle by an on-board speed sensor using an on-board computer and wherein the onboard computer is adapted to communicate the speed and/or location of the vehicle in predefined time intervals.
“network navigation center receives current position information API from mobile communication device(s) carried by automobile” (Teshima at ABSTRACT).
“management server 28 . . . waits for the next, new current position information” (Teshima ¶ 0100).
	This reporting to the server 10 of GPS-related vehicle information such as “current position” indicates that the reporting is ongoing, so as to provide information that is “current”, i.e. periodically updated.  Any frequency chosen for these GPS updates to occur is taken to meet the broad “preference of a user”.

10. The information delivery system according to claim 1, wherein the user interface comprises a Head-Up-Display and/or audio output and/or smartphone device.
“mobile telephone 62” (Teshima ¶ 0146).
“mobile telephone which includes a current position detecting means such as a GPS apparatus and/or PDA (Personal Digital Assistant” (Teshima ¶ 0147).
“outputting an advertisement registered in said network navigation center 10 by display 53 and speaker 54” (Teshima ¶ 0086).

11.  A method for communicating information over a wireless communication network from a vehicle to a message server and from the message server to the vehicle, by an information system according to claim 1, comprising the steps of: 
“Apparatus and method for delivery of advertisement information to mobile units” 
	See also rejection for claim 1.
inputting messages that are predetermined and messages that are provided substantially in real-time to a message server; inputting filter criteria for the messages; storing the messages and the filter criteria; 
“Network navigation center 10 connects with a personal computer 18 of each ad sponsor, serving as advertisement information input means, over Internet 17. In this manner, network navigation center 10 transmits and receives from personal computer 18 various items of information including advertisement information ADI for delivering advertisements at locations designated for presenting advertisements selected by the ad sponsors” (Teshima ¶ 0047).
Teshima teaches providing predetermined content to the server, but does not explicitly teach receiving content at the server in real time.  Seguin also teaches a system for “telematics” using “the integration of wireless communications, vehicle monitoring systems, and location devices to provide services to motor vehicles” (Seguin ¶ 0002–0004).  Seguin detects vehicle speed and location (Seguin ¶ 0019) and delivers advertising or other content to the driver based on the detected location and based on the detected speed (Seguin ¶ 0039, 0043, 0048, 0059).  In particular, Seguin teaches data coming from “a variety of sources, including . . . real-time data feeds . . . third-party content . . . and a database of available marketing promotions”.  It would have been obvious to one of ordinary skill at the time of the invention to have provided any types of data sources with that of Teshima, including real-time sources as taught by Seguin.  One of ordinary skill would recognize that doing so would predictably provide up-to-date information to 
receiving data, including a speed and/or a location of a vehicle; selecting at least one message based on the speed and/or location of the moving vehicle; and deriving a content of the at least one selected message based on the speed of the moving vehicle; and transmitting information in accordance with the selected message to the moving vehicle.
“management server 28 executes the advertisement information delivery program in response to current position information API received from a mobile communication instrument 12. Data converter 22 reads out advertisement information ADI (in the present embodiment, designated location for presenting advertisement data, travel direction data, advertisement image data, advertisement voice data and/or guide data for guidance to the designated location. Management server 28 then converts advertisement information ADI read for delivery by data converter 22 and outputs the thus read ADI to mobile telephone base station 14 via public telephone network 16 and the advertisement information ADI is delivered to mobile communication instrument 12 from mobile telephone base station 14” (Teshima ¶ 0072).
Neither Teshima nor Seguin describe deriving an amount of information from the message based on the speed of the vehicle.  Yuichi however also teaches a system that delivers information from a server to a driver of a vehicle as the vehicle is in motion.  Yuichi explicitly teaches restricting the details of the selected information according to the speed of the vehicle, for safety:
“information provision device 10 provides customized information and functions to a user of an on-board terminal device 20 mounted in a vehicle, via a network” (Yuichi 1:16-18).
“the example described relates the news, but sightseeing guidance and travel information etc. may equally be provided” (Yuichi 18: 18-20).
“when the vehicle travel state is "vehicle stopped", the information read out is "headlines (headlines with link information)", and the functions read out are "scroll 
“when the vehicle travel state is "vehicle cruising", the information read out is only (headlines (headlines without link information)"” (Yuichi 16:10-13).
“However, safety must take priority while the vehicle is moving, so there is a problem in that it is necessary to limit the amount of operation and the amount of information provided to a user (driver)” (Yuichi 6:4-7).
	It would have been obvious to one of ordinary skill at the time of the invention to have derived and transmitted a restricted amount of information to the drivers of Teshima according to Yuichi’s speed-based travel state.  Doing so would provide a safety benefit of not distracting the driver with too much information.

12.  A non-transitory computer-readable medium having computer executable instructions for a computer system, the instructions being adapted to cause the computer system to perform a method comprising:
“a mobile advertisement information delivery method, mobile advertisement information delivery system and recording medium whereby the sponsor of an ad can deliver an advertisement message to persons passing by a given location” (Teshima ¶ 0007).
inputting messages that are predetermined and messages that are provided substantially in real-time to a message server adapted to receive location information and speed information of a vehicle and to communicate the location information and/or the speed information over a wireless communication network to the vehicle and/or to an in-vehicle user interface for communicating information received over the wireless communication network to a driver of the vehicle; 
“the network navigation center 10 . . . receives various items of information including current position information API of the user from the mobile communication instrument 12” (Teshima ¶ 0046).
“management server 28 . . . waits for the next, new current position information” 
“vehicle speed” (Teshima ¶ 0080).
“with the case vehicle navigation device 41 at rest, in another embodiment, an advertisement may be announced by display 53 and by speaker 54 on arriving at the designated location” (Teshima ¶ 0128).
	Regarding the “communicate the location information and/or the speed information over the wireless communication network to the vehicle”, applicant argues this is supported by general “two-way communication” and delivery of “speed information” and “location information” from the server to the vehicle (3/7/2022 remarks, p. 13–15).  Teshima also teaches such features and therefore Teshima meets the claim language to the extent that the reissue patent disclosure supports the claim language.  Teshima shows two-way communication in FIG. 1.  Teshima teaches ads based upon speed (e.g. speed = 0) and location  at ¶ 0128.  This advertising information sent to the vehicle based upon speed and location correspond to applicant’s argued “speed information” and “location information”.
Teshima is taken to provide current speed to the server 10 in addition to current position so that it may deliver ads to the vehicle when the vehicle is “at rest” and “on arriving at the designated location”, per ¶ 0128.  Further, see below regarding the combination using Seguin.
“Network navigation center 10 connects with a personal computer 18 of each ad sponsor, serving as advertisement information input means, over Internet 17. In this manner, network navigation center 10 transmits and receives from personal 
“network navigation center 10 is connected to mobile communication instrument 12 carried by automobile 11 over the so-called wireless Internet” (Teshima ¶ 0046).
Teshima teaches providing predetermined content to the server, but does not explicitly teach receiving content at the server in real time.  Seguin also teaches a system for “telematics” using “the integration of wireless communications, vehicle monitoring systems, and location devices to provide services to motor vehicles” (Seguin ¶ 0002–0004).  Seguin detects vehicle speed and location (Seguin ¶ 0019) and delivers advertising or other content to the driver based on the detected location and based on the detected speed (Seguin ¶ 0039, 0043, 0048, 0059).  In particular, Seguin teaches data coming from “a variety of sources, including . . . real-time data feeds . . . third-party content . . . and a database of available marketing promotions”.  It would have been obvious to one of ordinary skill at the time of the invention to have provided any types of data sources with that of Teshima, including real-time sources as taught by Seguin.  One of ordinary skill would recognize that doing so would predictably provide up-to-date information to the server and users of Teshima.
inputting filter criteria for the messages; storing the messages and the filter criteria; 
“Network navigation center 10 connects with a personal computer 18 of each ad 
receiving data, including speed and/or location of the vehicle determined by a location and speed determination unit for determining location and speed of the vehicle, from a communication unit, the communication unit transmitting information to the message server and receiving information from the message server over the wireless communication network, the communication unit transmitting speed data of the vehicle to the message server at a predetermined frequency of time based on an average speed of the vehicle and/or a preference of a user;
“GPS receiver 56 utilizes the GPS (Global Positioning System) to detect current position of vehicle, vehicle orientation, vehicle speed” (Teshima ¶ 0080).
 “the network navigation center 10 . . . receives various items of information including current position information API of the user from the mobile communication instrument 12” (Teshima ¶ 0046).
“management server 28 . . . waits for the next, new current position information” (Teshima ¶ 0100).
“vehicle speed” (Teshima ¶ 0080).
“with the case vehicle navigation device 41 at rest, in another embodiment, an advertisement may be announced by display 53 and by speaker 54 on arriving at the designated location” (Teshima ¶ 0128).
	This reporting to the server 10 of GPS-related vehicle information such as “current position” indicates that the reporting is ongoing, so as to provide information that is “current”, i.e. periodically updated.  Any frequency chosen for these GPS updates to occur is taken to meet the broad “preference of a user”.
	Teshima is taken to provide current speed to the server 10 in addition to 
selecting based on the speed and/or location of the moving vehicle at least one message stored on the message server and deriving based on the speed of the moving vehicle, a content of the at least one selected message to be transmitted to the vehicle by a filter unit of the moving vehicle so as to minimize distraction of the driver of the vehicle; and
“network navigation center receives current position information API from mobile communication device(s) carried by automobile” (Teshima at ABSTRACT).
 “management server 28 executes the advertisement information delivery program in response to current position information API received from a mobile communication instrument 12. Data converter 22 reads out advertisement information ADI (in the present embodiment, designated location for presenting advertisement data, travel direction data, advertisement image data, advertisement voice data and/or guide data for guidance to the designated location. Management server 28 then converts advertisement information ADI read for delivery by data converter 22 and outputs the thus read ADI to mobile telephone base station 14 via public telephone network 16 and the advertisement information ADI is delivered to mobile communication instrument 12 from mobile telephone base station 14” (Teshima ¶ 0072).
“The advertisement delivery program outputs the advertisement on display 53 and by speaker 54 of input-output device 42. More specifically, it includes a routine for transmitting current position information API of automobile 11 from mobile telephone 62 to network navigation center 10, a routine for receiving advertisement information ADI from network navigation center 10 by mobile telephone 62 and for transmitting the received advertisement information ADI to main controller 45, a routine for outputting an advertisement registered in said network navigation center 10 by display 53 and speaker 54, when the automobile 11 arrives at the designated location for presenting the advertisement in the course of travel in the direction registered in network navigation center 10” (Teshima ¶ 0086).
	Teshima is taken to provide current speed to the server 10 in addition to 
	Nonetheless, Seguin also teaches a system for “telematics” using “the integration of wireless communications, vehicle monitoring systems, and location devices to provide services to motor vehicles” (Seguin ¶ 0002–0004).  Seguin detects vehicle speed and location (Seguin ¶ 0019) and delivers advertising or other content to the driver based on the detected location and based on the detected speed (Seguin ¶ 0039, 0043, 0048, 0059).  In particular, Seguin targets to location and speed as follows:
“the system can display any offers for SEARS when the customer is parked within a set distance from a SEARS store” (Seguin ¶ 0048).
“when the vehicle is traveling on a major highway at less than 20 miles per hour and approaching an exit, the system can display an offer to the driver about a nearby shopping mall” (Seguin ¶ 0059).
It would have been obvious to one of ordinary skill at the time of the invention to have detected and reported to the server the speed of Teshima so that targeted content can be delivered to the driver, not only based on location, but also on speed.  Doing so would provide more compelling and relevant content.
Neither Teshima nor Seguin describe deriving an amount of information from the message based on the speed of the vehicle.  Yuichi however also teaches 
“information provision device 10 provides customized information and functions to a user of an on-board terminal device 20 mounted in a vehicle, via a network” (Yuichi 1:16-18).
“the example described relates the news, but sightseeing guidance and travel information etc. may equally be provided” (Yuichi 18: 18-20).
“when the vehicle travel state is "vehicle stopped", the information read out is "headlines (headlines with link information)", and the functions read out are "scroll function" and "detailed information reading function"” (Yuichi 15:16-20).
“when the vehicle travel state is "vehicle cruising", the information read out is only (headlines (headlines without link information)"” (Yuichi 16:10-13).
“However, safety must take priority while the vehicle is moving, so there is a problem in that it is necessary to limit the amount of operation and the amount of information provided to a user (driver)” (Yuichi 6:4-7).
	It would have been obvious to one of ordinary skill at the time of the invention to have derived and transmitted a restricted amount of information to the drivers of Teshima according to Yuichi’s speed-based travel state.  Doing so would provide a safety benefit of not distracting the driver with too much information.
transmitting to the moving vehicle and/or to the user interface from the message server the content derived from the at least one selected message over the wireless communication network without any user interaction during motion of the vehicle.
	Neither of Teshima or Seguin, nor their combination require a user to interact with the system during motion of the vehicle in order to receive such 

14.  The in-vehicle information delivery system according to claim 1, further comprising a display configured to display messages which are restricted dependent on speed of the vehicle.
“an output section, i.e., screen display and/or speaker” (Teshima ¶ 0016).

15.  The method according to claim 11, wherein the step of deriving, based on the speed of the moving vehicle, a content of the at least one selected message restricts the amount of information for driver safety.
	Teshima teaches that certain advertisements can be provided to the user only when “at rest” (e.g. Teshima ¶ 0128).  Nonetheless, Yuichi also teaches a system that delivers information from a server to a driver of a vehicle as the vehicle is in motion.  Yuichi explicitly teaches restricting the details of the information according to the speed of the vehicle, for safety:
“information provision device 10 provides customized information and functions to a user of an on-board terminal device 20 mounted in a vehicle, via a network” (Yuichi 1:16-18).
“the example described relates the news, but sightseeing guidance and travel information etc. may equally be provided” (Yuichi 18: 18-20).
“when the vehicle travel state is "vehicle stopped", the information read out is "headlines (headlines with link information)", and the functions read out are "scroll function" and "detailed information reading function"” (Yuichi 15:16-20).
“when the vehicle travel state is "vehicle cruising", the information read out is only (headlines (headlines without link information)"” (Yuichi 16:10-13).
“However, safety must take priority while the vehicle is moving, so there is a 
	It would have been obvious to one of ordinary skill at the time of the invention to have restricted the amount of information to the drivers of Teshima according to the reported speed of the vehicle.  Doing so would provide a safety benefit of not distracting the driver with too much information.

16.  The method according to claim 15, further comprising the content transmitted on a display configured to display messages which have been restricted dependent on speed of the vehicle.
“an output section, i.e., screen display and/or speaker” (Teshima ¶ 0016).

20.  The method according to claim 15, further comprising displaying the content transmitted on a display wherein the at least one selected message is an advertisement.
“an output section, i.e., screen display and/or speaker” (Teshima ¶ 0016).

21.  The in-vehicle information delivery system according to claim 1, wherein the filter unit is configured to limit information received by the driver as the speed of the vehicle increases toward moving at the speed limit of location of the vehicle.
	Teshima teaches that certain advertisements can be provided to the user only when “at rest” (e.g. Teshima ¶ 0128).  Yuichi also teaches a system that delivers information from a server to a driver of a vehicle as the vehicle is in motion.  Yuichi explicitly teaches restricting the details of the information according to the 
“information provision device 10 provides customized information and functions to a user of an on-board terminal device 20 mounted in a vehicle, via a network” (Yuichi 1:16-18).
“when the vehicle travel state is "vehicle stopped", the information read out is "headlines (headlines with link information)", and the functions read out are "scroll function" and "detailed information reading function"” (Yuichi 15:16-20).
“when the vehicle travel state is "vehicle cruising", the information read out is only (headlines (headlines without link information)"” (Yuichi 16:10-13).
“However, safety must take priority while the vehicle is moving, so there is a problem in that it is necessary to limit the amount of operation and the amount of information provided to a user (driver)” (Yuichi 6:4-7).
	As best understood given the current claim language, it would have been obvious to one of ordinary skill at the time of the invention to have restricted the amount of information to the drivers of Teshima according to the reported speed of the vehicle, as per Yuichi.  Doing so would provide a safety benefit of not distracting the driver with too much information.  For such a combination, a driver cruising at or close to the speed limit would experience increased restriction on the information vs. the information when at rest.

23.  The method according to claim 11, wherein the step of selecting at least one message based on the speed and/or location of the moving vehicle and the step of deriving, based on the speed of the moving vehicle, the content of information from the at least one selected message limit information received by the driver as the speed increases toward moving at the speed limit of location of the vehicle.
Yuichi also teaches a system that delivers information from a server to a driver of a vehicle as the vehicle is in motion.  Yuichi explicitly teaches restricting the details of the information according to the speed of the vehicle, for safety:
“information provision device 10 provides customized information and functions to a user of an on-board terminal device 20 mounted in a vehicle, via a network” (Yuichi 1:16-18).
“when the vehicle travel state is "vehicle stopped", the information read out is "headlines (headlines with link information)", and the functions read out are "scroll function" and "detailed information reading function"” (Yuichi 15:16-20).
“when the vehicle travel state is "vehicle cruising", the information read out is only (headlines (headlines without link information)"” (Yuichi 16:10-13).
“However, safety must take priority while the vehicle is moving, so there is a problem in that it is necessary to limit the amount of operation and the amount of information provided to a user (driver)” (Yuichi 6:4-7).
	As best understood given the current claim language, it would have been obvious to one of ordinary skill at the time of the invention to have restricted the amount of information to the drivers of Teshima according to the reported speed of the vehicle, as per Yuichi.  Doing so would provide a safety benefit of not distracting the driver with too much information.  For such a combination, a driver cruising at or close to the speed limit would experience increased restriction on the information vs. the information when at rest.

25.  The in-vehicle information delivery system according to claim 1, wherein the at least one selected message is an email.
	Teshima does not teach the delivery of emails to its users.  Seguin however also teaches that the content delivered to the driver may be an email:
“the on-board computer can transmit the offer to another system, such as the user's email account or text message the information to a mobile device” (Seguin ¶ 0054).
	It would have been obvious to one of ordinary skill at the time of the invention to have delivered content to the users of Teshima in any well-known manner, including as an email.  Doing so would enable the users to save, read, re-read and forward the content as desired.

26.  The in-vehicle information delivery system according to claim 1, wherein the at least one selected message is a message containing text.
	Teshima shows messages in FIG 7 which include text.

27.  The in-vehicle information delivery system according to claim 1, wherein the at least one selected message is an advertisement.
“Apparatus and method for delivery of advertisement information to mobile units” (Teshima at TITLE).

28.  The in-vehicle information delivery system according to claim 1, wherein the at least one selected message is an entry in a social media account.
Teshima does not teach a message to be an entry in a social media account.  Seguin however also teaches that not only can advertising be delivered to drivers but also informational content delivered “from virtually any source of informational content” including Internet portals, YAHOO, news, RSS feeds and digital content providers of all types:
“Examples of content sources include Internet portals such as GOOGLE or YAHOO, digital news services, RSS feed sources including specialized types of feeds such as podcasts, and digital content providers of all types. The user may also be able to use their user profile to specify particular content to be downloaded or provide information that can be used to target relevant content” (Seguin ¶ 0034).
	It would have been obvious to one of ordinary skill at the time of the invention to have delivered content to the users of Teshima from any well-known source, including from portals such as Facebook.  Doing so would enable the users to receive information content of interest to the users, as taught by Seguin.

29.  The in-vehicle information delivery system according to claim 1, wherein the at least one selected message is a private message from a social media account.
Teshima does not teach a message to be an entry in a social media account.  Seguin however also teaches that not only can advertising be delivered to drivers but also informational content delivered “from virtually any source of informational content” including Internet portals, YAHOO, news, RSS feeds and digital content providers of all types:
“Examples of content sources include Internet portals such as GOOGLE or 
	It would have been obvious to one of ordinary skill at the time of the invention to have delivered content to the users of Teshima from any well-known source, including from portals such as Facebook.  Doing so would enable the users to receive information content of interest to the users, as taught by Seguin.

36.  The in-vehicle information delivery system according to claim 1, wherein the at least one selected message that does not include advertising.
Seguin teaches the delivery of not only advertising, but also other types of content including news, traffic, weather, etc. (Seguin ¶ 0034).  It would have been obvious to one of ordinary skill at the time of the invention to have also provided these types of informational content to the users of Teshima in order to keep them better informed.  
Further, claims which introduce limitations regarding the particular content/subject matter of the message (i.e. the messages include non-advertising content), are taken to provide mere nonfunctional descriptive material and are not functionally related to the method or system structure.  This descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  See also MPEP 2111.05.

46. The in-vehicle information delivery system according to claim 1, wherein the message server is configured to select and transmit to the vehicle a message comprising a notification to reduce the speed of the vehicle.
	The particular content/subject matter of such a message is taken to introduce mere nonfunctional descriptive material and is not functionally related to the method or system structure. Nonetheless, the particular content Teshima does not appear to explicitly teach a notification to reduce speed.  Seguin however teaches time-sensitive notifications concerning traffic, weather or road conditions:
“highly time-sensitive information, such as traffic, weather or road conditions, is fed to the on-board computer continuously, even while the vehicle is in motion.” (Seguin ¶ 0035).
It would have been obvious to one of ordinary skill at the time of the invention to have provided these types of information to the users of Teshima in order to keep them better informed.  Such messages would suggest to the users the need to reduce their speeds for the sake of safety.

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teshima, Seguin and Yuichi in view of US 2011/0309924 (Dybalski).
43. The in-vehicle information delivery system according to claim 1, wherein the filter unit is configured to derive, based on the speed of the moving vehicle, an icon from the at least one selected message or to derive the full selected message to be transmitted the vehicle and/or to the user interface.
Teshima teaches transmitting of the full selected message and therefore “derives the full selected message” as best understood.  Further, Teshima does not teach the transmission of an icon derived from the message.  As described above, Yuichi teaches different levels of information transmitted to the driver, including headlines only and headlines with detailed information:
“when the vehicle travel state is "vehicle stopped", the information read out is "headlines (headlines with link information)", and the functions read out are "scroll function" and "detailed information reading function"” (Yuichi 15:16-20).
“when the vehicle travel state is "vehicle cruising", the information read out is only (headlines (headlines without link information)"” (Yuichi 16:10-13).
Further, Dybalski teaches a display used in a vehicle where an icon is displayed to indicate the availability of unread content, such as emails:
“information such as an indication that new, unread e-mail is available at the person's e-mail web-site is indicated by an e-mail icon 554. As suggested above with regard to controlling the page format being displayed, the web-access page 500 may be selected in response to a scroll-up command while the navigation page 400 was on display” (Dybalski ¶ 0043).
It would have been obvious to one of ordinary skill at the time of the invention to have provided such an icon with that of Yuichi and Teshima in order to indicate to the driver that content “headlines” are available for review.

Response To Arguments
35 USC § 112 ¶ 1st – speed/location information sent to the vehicle
Applicant argues:
“That the message server is configured to communicate location information to the vehicle and/or to the user interface is supported by at least Fig. 1, which shows a wireless communication network 12 which enables communication between the onboard computer 15 and a message server 20, two-way communication being shown in Fig. 1” (3/7/2022 remarks, p. 13).
“column 2, lines 46-49 of the original patent ("[p]referably, communication to the user is one way only, but the system according to the present invention transmits and receives information relating to the vehicle such as speed of the vehicle")” (3/7/2022 remarks, p. 13).
Examiner disagrees.  The claims require that the message server is “configured to communicate the location information and/or the speed information over the wireless communication network to the vehicle and/or to the user interface”.  There is no support in the original disclosure for such claim language.
The patent indeed supports two-way communication between the server and vehicle, yet the claim calls for specific information to be communicated to the vehicle.  The cited portions do not support sending this particularly claimed information to the vehicle (or to the UI).  The claims include a unit for determining “location and speed of a vehicle”, and require that the server is adapted to receive “location information and speed information of the vehicle”.  The claim language at issue requires the ability to “communicate the location information and/or the speed information (of the vehicle) . . . to the vehicle” (or to the UI).


“depending on the speed of the vehicle, a message may be displayed on display 6, such as an icon being representative of a castle. If the message server then determines that the vehicle has stopped, then further information relating to the point of interest may be displayed . . . invention may then, based on the current location, determine the best route to the point of interest and display such information” (3/7/2022 remarks, p. 13–14).
“These portions . . . generally support that the message server is adapted to communicate information over the wireless communication network to the vehicle . . . and more specifically support that the message server is adapted to communicate speed information . . . to the vehicle and/or to the user interface.” (3/7/2022 remarks, p. 14–15)
“These portions . . . generally support that the message server is adapted to communicate location information over the wireless communication network to the vehicle and/or to the user interface” (3/7/2022 remarks, p. 15).
“the user of a vehicle 4 may be notified to reduce the speed of his vehicle in view of a traffic accident further ahead” (3/7/2022 remarks, p. 15).
the location information and/or the speed information (of the vehicle) . . . to the vehicle.  The argued castle icon, castle information, route to the castle and notice to reduce speed represent supplemental information chosen because of the vehicle’s speed and/or location, but this supplemental information is not the claimed location information of the vehicle or speed information of the vehicle.

35 USC § 112 ¶ 1st – select on speed and derive on speed
Applicant argues:
“Claims 1 and 30 have also been amended to clarify that filter unit is configured to select at least one stored message based on the speed and/or the location of the moving vehicle and/or the preference of the user and to derive a content of the at least one selected message to be transmitted to the vehicle and/or to the user interface based on the speed of the moving vehicle. This is clearly supported [by several citations]” (3/7/2022 remarks, p. 16).
Examiner disagrees.  None of these cites set forth selecting based on speed, followed by deriving based on speed.  Applicant highlights the broad and sweeping statement at 5:44–45 which states: “The type and content of the message received by the user of the vehicle is dependent on the velocity of the vehicle”.  This does not disclose selecting based a message on speed and then deriving from that 
“That is, if the vehicle is travelling at a speed close to the speed limit of the road then the message displayed by means of display 6 is very limited and system-restricted for driver safety considerations. For example, a message may be displayed on display 6 of a notification that an email has been received into a user email account. Conversely, if the vehicle is determined to be static, and using the above example, not only is notification of an email received, but the contents of the email may also be displayed on display 6” (US Patent 8,816,837 at 5:45–54).
This certainly does not teach selecting based on speed and then deriving from that message based on speed.
Applicant also cites to 9:48–56 which does not exist.  Examiner assumes applicant was intending to cite to 7:48–56 for the broad and sweeping statement which states: “the message server 20 determines the velocity of a vehicle and selects data messages that can be transmitted based on velocity-dependent protocols”.  This does not disclose selecting a message based on speed and then deriving from that message based on speed.  Applicant also fails to rebut the immediately-following sentence which clarifies and defines the meaning of the cited phrase as follows:
“That is, if the vehicle is stationary, then the content of the message is larger than if the vehicle is non-stationary.” (US Patent 8,816,837 at 7:49–51).
This does not teach selecting based on speed and then deriving from that message based on speed.

 
35 USC § 251 Broadening – transmitting only the derived info 
Applicant argues:
“It appears the only remaining [broadening] issue whether reciting "the message server [transmitting]being configured to transmit [the] at least one selected message comprising derived content to the vehicle and/or to the user interface" amounts to an impermissible broadening.” (3/7/2022 remarks, p. 19).
“Claim 1 of the original patent did not recite that the message server transmits the full message. In fact, claim 3 of the original patent, which depends on claim 1, recites the message server is adapted ... to derive the information communicated over the wireless communication network from at least one of the messages" (emphasis added). Clearly claim 1 of the original patent was therefore broad enough to include the message server communicating derived information.” (3/7/2022 remarks, p. 20).
Examiner disagrees.  The 251 broadening rejection is for claim 30 which states “transmit the content derived from the at least one selected message to the vehicle”.  Claim 30 does not state “transmit [the] at least one selected message comprising derived content” as argued here.  Nonetheless, patented claim 1 claimed transmitting of “the at least one selected message”.  And if information is to be derived from such selected message and only this derived information is sent, then it is clear that the selected message is not sent.  This is broadening.  

35 USC § 103 – Teshima in view of Seguin and Yuichi
Applicant argues: 
[claimed features that are allegedly lacking in Teshima] (3/7/2022 remarks, p. 22–24).
Examiner agrees to the extent that the action admits Teshima lacks certain features.

Applicant argues:
“While Teshima does . . . detect current position of vehicle, vehicle orientation, vehicle speed, etc., it does not disclose that the speed is used to select an advertisement or derive with a filter unit an amount of information for transmission from the advertisement; rather, the selection in Teshima is based on location, not speed.” (3/7/2022 remarks, p. 24).
Examiner disagrees.  Teshima’s ads are selected based on both speed and location.  Teshima deliver ads to the vehicle when the vehicle is “at rest” and “on arriving at the designated location”, per ¶ 0128.  This certainly provides a teaching for information delivery based upon speed (speed = 0) and any additional use of location does not diminish that teaching.  Nonetheless the rejected claim language is based upon a combination of references, not simply Teshima.  For example, Yuichi is used to address the “derive” features argued here.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues:
“Yuichi clearly requires that the driver initiate ("input") a request to have information transmitted” (3/7/2022 remarks, p. 27).
“In contrast to Yuichi, the whole purpose of Teshima is to push advertisements electronically to the driver at designated locations as a substitute for stationary billboards. It is submitted one of ordinary skill . . . would not have looked to Yuichi, which teaches that, "to get information to be transmitted to a driver's car, the driver must request” (3/7/2022 remarks, p. 28).
Examiner disagrees.  In response to applicant's apparent argument that Yuichi is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case Yuichi is both in the field of applicant’s endeavor and pertinent to delivering information to vehicle drivers.  The safety benefits recognized by Yuichi would be predictably pertinent to any type of vehicle delivery mechanism, including deliveries of information that are requested or not requested.
Applicant argues:
“the Examiner has not demonstrated why one of ordinary skill in the art would have modified Teshima based on the teachings of Seguin et al. and Yuichi. The Examiner provides merely conclusory statements to support various claimed modifications” (3/7/2022 remarks, p. 28).
“Examiner has not demonstrated that the evidence affirmatively proves that one of ordinary skill in the art would have sought these modifications” (3/7/2022 remarks, p. 28).
Examiner disagrees and stands behind the fact-finding, evidence gathering and articulations of reasonings to support the conclusions of obviousness according to the preponderance of evidence standard as laid out throughout the rejections.

Applicant argues:
“Additionally, since the purpose of Teshima is to push advertising to the driver, one of ordinary skill in the art, reading Teshima, would not have any desire to reduce or limit the content sent to the driver” (3/7/2022 remarks, p. 30).
“For Teshima and Seguin et al., advertisements/promotions are very location based; therefore, it would appear to be important to Teshima and Seguin et al. to get the advertising information in front of the potential consumer quickly, at the right location, and not restrict it. Waiting until the vehicle is cruising or stopped would defeat or restrict the purpose of the location-based advertisement. Accordingly, there would not have been any reason to derive a content . . . In fact, doing so would render Teshima unsatisfactory for its intended purpose of pushing advertising content to the driver or at least be a drawback in that it would limit the advertising” (3/7/2022 remarks, p. 30–31).
Examiner disagrees.  The desire to reduce content is for safety’s sake as described by both applicant and Yuichi.  One of ordinary skill would recognize 
Insofar as applicant is arguing that the purpose of advertising would be destroyed if it were “derived”, it is pointed out that applicant’s own disclosure (and claims) likewise embraces advertising content (3:6, 5:38–43) that is derived for safety’s sake, even where the advertising content is location-based:
“the contents of messages shown on display 6 may be commercial nature. For example . . . a fast food outlet may therefore provide target advertising on display 6 of vehicle 4 when such a vehicle is in the vicinity of the fast food outlet . . . the length of the content of the advertisement displayed on display 6 of the vehicle 4 may be restricted whilst the vehicle 4 is moving, but yet may provide further and detailed information such as current offers, discounts and so on when the vehicle has stopped” (US Patent 8,816,837 at 7:10–23).

Applicant argues:
“Yuichi is unconcerned with the actual speed of the vehicle . . . Yuichi's "vehicle cruising" state is determined if the vehicle speed has been constant for a fixed time” (3/7/2022 remarks, p. 32).
“Thus, Yuichi does not disclose . . . deriving an amount of information . . . based on the speed (as opposed to travel state) of the moving vehicle” (3/7/2022 remarks, p. 32).
Examiner disagrees.  Deriving information based on Yuichi’s cruising state is nonetheless broadly “based on speed”.  Applicant essentially admits so in arguing “if the vehicle speed has been constant”.  This therefore is based at least on vehicle speed.

Non-Advertisement Content as Non-Functional, Descriptive Material  
Applicant argues:
“claims 36, 40 and 41 . . . further include the limitation that the at least one selected message does not include advertising.  The office action [asserts non-functional descriptive material]” (3/7/2022 remarks, p. 33).
“Reliance on In re Gulack, In re Lowry and MPEP §2111.05 in connection with applicant's claim 40 and the claims dependent thereon is misplaced . . . The court[s] have consistently limited the printed matter rule to matter claimed for its communicative content. In re Distefano, 808 F.3d at 849 (Fed. Cir. 2015)” (3/7/2022 remarks, p. 33–34).
“Here, although the at least one selected message can and likely does communicate some information, the content of the information is not claimed” (3/7/2022 remarks, p. 34).
Examiner disagrees.  The Board erred in Distefano for asserting that the source of claimed “web assets” represented (non-functional) printed matter.  The content of the web assets in Distefano was not claimed and therefore “printed matter” was not present.
In contrast, applicant’s reissue claim language (e.g. claim 36) certainly presents a claim limitation concerning the content/subject matter of the message, namely that the message content is content other than advertising: “the at least one selected message does not include advertising”.  To say that message “content” is not claimed is absurd.  In fact, in rebutting the obviousness rejections, applicant disparages the prior art for having the wrong type of message content/subject 
“Teshima stores and transmits only advertising information (and if requested by the driver, a "guide path" to the advertised location)” (3/7/2022 remarks, p. 22).
“In contrast to Yuichi, the whole purpose of Teshima is to push advertisements” (3/7/2022 remarks, p. 28).
	
Applicant argues:
“Even assuming, arguendo, the content of the information is being claimed, any such content is functionally or structurally related to the rest of the claim” (3/7/2022 remarks, p. 34).
“The message server of the present invention, as recited in the independent claims, can not only store predetermined messages such as advertisements, but can also store emails, text messages, entries in a social media account, private messages from a social media account and other messages that are provided to the message server substantially in real-time. Thus, content in messages that do not include advertising, such as emails, text messages, entries in a social media account, private messages from a social media account, etc., can be provided to the message server substantially in real-time and stored” (3/7/2022 remarks, p. 34).
“the content of the stored messages is functionally or structurally related to the message server. The filter unit is configured to derive . . . a content of the at least one selected message for transmission. Again, the content is functionally or structurally related to the filter unit” (3/7/2022 remarks, p. 34–35).
Examiner disagrees.  In the argued storing and deriving steps, the printed matter (non-advertising message content/subject matter) performs no function.  Instead, the claimed invention merely provides a support for a variety of message content/subject matter.

MPEP 2111.05 states:
“To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated . . . where a product merely serves as a support for printed matter, no functional relationship exists”.
  
Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992